Brotles, C. J.
This is an action for damages, brought for alleged injuries to an automobile, for the plaintiff’s loss of the use of the car, and for malicious abuse of process, based upon an alleged malicious and illegal levy upon the automobile, which was not subject to the levy, and which was owned, not by the plaintiff, but by a corporation of which the plaintiff was the president; the corporation, through its directors and stockholders, permitting the plaintiff *292to use the automobile upon his own business and for his own pleasure, as well as upon the business of the corporation. The petition, properly construed (most strongly against the plaintiff), shows that he was in possession of the car merely as the agent of the corporation, without any property right therein, either general or special. It follows that the plaintiff could not maintain an action in his own name for actual damage to the automobile, or for the malicious abuse of process, or for any interference with his right of possession of the automobile. See, in this connection, Mitchell v. Ga. & Ala. Railway, 111 Ga. 760 (36 S. E. 971, 51 L. R. A. 622); Hillyer v. Brogden, 67 Ga. 24; Dobbs v. Bell Laundry, 25 Ga. App. 734 (3) (105 S. E. 53); Paschal v. Godley, 34 Ga. App. 321 (129 S. E. 565).
Furthermore, the petition fails to show any actual damage to the plaintiff caused by the alleged illegal and malicious levy. The petition, therefore, did not set forth a cause of action and was properly dismissed on general demurrer.

Judgment affirmed.


Luke and Bloodworth, JJ., concur.